UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4232


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHRISTOPHER DEWONE GRAY,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Martin K. Reidinger,
District Judge. (3:03-cr-00043-MR-1)


Submitted:   January 12, 2011             Decided:   April 1, 2011


Before WILKINSON, NIEMEYER, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Claire J. Rauscher, Executive Director, Ann L. Hester, Assistant
Federal Defender, Erin K. Taylor, Research and Writing Attorney,
Charlotte, North Carolina, for Appellant.      Anne M. Tompkins,
United States Attorney, Amy E. Ray, Assistant United States
Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Christopher Dewone Gray appeals the district court’s

judgment revoking his supervised release and imposing a thirty-

month prison term.          For the reasons that follow, we affirm.

            Gray first contends that the district court erred by

finding that he committed a Grade A supervised release violation

by possessing cocaine with intent to distribute.                       A decision to

revoke a defendant’s supervised release is reviewed for abuse of

discretion.        United States v. Pregent, 190 F.3d 279, 282 (4th

Cir. 1999).        The district court need only find a violation of a

condition     of    supervised     release        by    a   preponderance      of    the

evidence.      18     U.S.C.    § 3583(e)(3)           (2006);    United   States     v.

Copley, 978 F.2d 829, 831 (4th Cir. 1992).                       We review for clear

error factual determinations underlying the conclusion that a

violation occurred.          United States v. Carothers, 337 F.3d 1017,

1019 (8th Cir. 2003).

            The district court revoked Gray’s supervised release

based on Grade C violations that he does not dispute and a Grade

A violation that he disputes: possession of cocaine with intent

to sell and deliver.           Gray concedes that he possessed cocaine,

but argues that the district court clearly erred in finding that

the possession was with intent to sell and deliver.

            Intent     to    distribute       a   controlled       substance   may    be

inferred from a variety of circumstantial factors, including the

                                          2
method of packaging.              United States v. Fisher, 912 F.2d 728,

730-31 (4th Cir. 1990); State v. Morgan, 406 S.E.2d 833, 835

(N.C. 1991).        “Even when the amount of drugs involved is small,

the surrounding circumstances may allow the [factfinder] to find

an intent to distribute.”                  State v. James, 344 S.E.2d 77, 80

(N.C. Ct. App. 1986).

            Here, Gray was found in possession of fourteen rocks

of crack totaling 3.1 grams that were individually packaged.

The     arresting       officer       testified         that     such       packaging             was

consistent       with    intent       to    distribute.              Gray       was     a    known

substance abuser and, as a condition of supervised release, had

undergone numerous tests for drug use and had tested positive

for    marijuana    on    several       occasions.             However,         there       was   no

evidence that he ever had a positive test for cocaine or crack

or was a user of these substances.                       In light of this evidence,

we    conclude    that    the    district         court    did       not   clearly          err    by

finding that Gray possessed the crack with intent to distribute.

            Gray     also     argues       that    his    sentence         is    procedurally

unreasonable      because       the   district         court     improperly           calculated

his    policy    statement       range,      failed       to     provide        a     sufficient

explanation for the sentence imposed, and treated the policy

statements as mandatory.              We will not disturb a sentence imposed

after    revocation      of     supervised        release       if    it    is      within        the

prescribed       statutory      range      and    is     not    plainly         unreasonable.

                                             3
United States v. Crudup, 461 F.3d 433, 437-39 (4th Cir. 2006). ∗

In   making      this   determination,       we    first    consider         whether   the

sentence is unreasonable.                Id. at 438.        “This initial inquiry

takes a more deferential appellate posture concerning issues of

fact and the exercise of discretion than reasonableness review

for guidelines sentences.”               United States v. Moulden, 478 F.3d
652, 656 (4th Cir. 2007) (internal quotation marks and citation

omitted).

              The   district       court’s       discretion      is    not    unlimited,

however.      United States v. Thompson, 595 F.3d 544, 547 (4th Cir.

2010).      For     instance,      the    district      court    commits      procedural

error by failing to adequately explain the chosen sentence or by

not providing an individualized assessment based on the facts.

Gall v. United States, 552 U.S. 38, 51 (2007).                           Although “[a]

court     need    not   be   as    detailed      or     specific      when   imposing   a

revocation       sentence     as    it    must     be     when     imposing     a   post-

conviction sentence, . . . it still must provide a statement of

reasons for the sentence imposed.”                    Thompson, 595 F.3d at 547

(internal quotation marks and citation omitted).                        The judge also

must “set forth enough to satisfy the appellate court that he

      ∗
        Gray   questions this   court’s  use of   the  plainly
unreasonable standard as provided in Crudup.  However, a panel
of this court cannot overrule the precedent set by another
panel.   United States v. Foster, 507 F.3d 233, 251 n.12 (4th
Cir. 2007).



                                             4
has considered the parties’ arguments and has a reasoned basis

for exercising his own legal decisionmaking authority.”                                    United

States v. Carter, 564 F.3d 325, 328 (4th Cir. 2009).

            Gray       contends       that    the        district          court       improperly

calculated       his    policy       statement       range       based       on    a    Grade   A

violation, because the court’s finding that he possessed cocaine

with intent to distribute was clearly erroneous.                                  As discussed

above, this claim is without merit.

            Next,       Gray    challenges         the    adequacy         of     the    district

court’s    explanation         of    his    sentence.           Gray       had     requested    a

sentence below the policy statement range of thirty to thirty-

seven     months’       imprisonment,        based        on     his       substance       abuse

problem.     Initially, the court did not explain its decision to

impose a sentence at the bottom of the policy statement range.

However,    when       Gray    requested      to    have       his    federal          revocation

sentence run concurrently with the state sentence imposed on his

underlying controlled substance conviction, the court declined,

explaining that, although both sentences arose from the same

conduct, the state sentence punished a violation of state law

and the federal sentence punished Gray’s failure to comply with

the conditions of supervised release.                      The court explained that

serving his full federal sentence in a federal facility would

enable    Gray    to    get    the    full    benefit       of       the    substance      abuse

treatment    available         in    a     federal       facility,          emphasizing      the

                                              5
importance of such treatment for Gray.                              We conclude that the

court’s explanation was sufficient for this court to conclude

that the judge considered Gray’s arguments for a sentence below

the policy statement range and provided reasons for the sentence

imposed.       See Carter, 564 F.3d at 328.

               Finally, Gray claims that the district court committed

procedural          error    because          it        misunderstood        U.S.    Sentencing

Guidelines Manual § 7B1.3(f), p.s. (2009), to require the court

to impose the revocation sentence consecutively to Gray’s North

Carolina       sentence        on       the     underlying          controlled        substance

offense.            The     Chapter      Seven           policy     statements       concerning

revocation      of     supervised        release          are     not    mandatory.      United

States v. Davis, 53 F.3d 638, 640-41 n.9 (4th Cir. 1995); see

also United States v. Contreras-Martinez, 409 F.3d 1236, 1241

(10th Cir. 2005) (despite “seemingly mandatory language . . .

[USSG]     § 7B1.3(f)          .    .     .        is     merely        an   advisory    policy

statement”).          The district court acknowledged that the policy

statements were advisory despite noting the seeming mandatory

language       in    § 7B1.3(f)         and        offered        reasons      independent   of

§ 7B1.3(f) for imposing a consecutive sentence.                                     We conclude

that     the    court       understood         that        it     had    the    discretion   to

determine whether to run the revocation sentence concurrently or

consecutively to Gray’s North Carolina state sentence on the

underlying drug offense.

                                                   6
           Accordingly, we affirm the judgment.             We dispense with

oral   argument   because     the    facts   and   legal    contentions    are

adequately   presented   in    the    materials    before    the   court   and

argument would not aid the decisional process.

                                                                    AFFIRMED




                                       7